DETAILED ACTION
This action is pursuant to the claims filed on 02/05/2021. Claims 1-20 are pending. A first action on the merits of claims 1-20 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11 and 20 is/are objected to because of the following informalities: 
Claim 11; “the reception of a localization signal” and “the reception of at least a portion of a far field signal” should respectively read “a reception of a localization signal” and “a reception of at least a portion of a far field signal” to increase clarity.  
Claim 20; “the reception of a localization signal” and “the reception of at least a portion of a far field signal” should respectively read “a reception of a localization signal” and “a reception of at least a portion of a far field signal” to increase clarity.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 18 recites the limitation “The catheter of claim 12, further includes a flexible tip portion … the flexible tip portion comprising a flexible framework; and the plurality of partially-masked electrodes are disposed on the flexible framework”. It is unclear if the flexible tip portion and the corresponding partially-masked electrodes are intended to be a completely distinct structure than the “distal tip assembly” and corresponding electrodes on the distal tip assembly of claim 12. For examination purposes, the flexible tip portion will be interpreted to be a further limitation of the distal tip assembly.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, and 11 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Bencini (U.S. Patent No. 9,872,717).
Regarding claim 1, Bencini teaches a partially-masked electrode comprising: a conductive material (Fig 11A exposed conductive material at 1108); and an insulated coating having an outer surface (Fig 11A insulated wire 1102); wherein the insulated coating defines a contoured opening that exposes an area of the conductive material (exposed regions 1108); wherein the contoured opening has an upper perimeter at the outer surface of the insulated coating (Fig 11A exposed regions 1108 have upper perimeter defined by the outer surface of the insulated wire 1102 surround region 1108); and wherein the upper perimeter of the opening defines an imaginary boundary area that is offset above the exposed area of the conductive material (Fig 11A and Col 13 lns 47-56, the upper perimeter of the insulation 1102 at exposed regions 1108 is offset above the exposed conductive material; the examiner interprets the imaginary boundary area is defined as a plane intersecting the offset upper perimeter of the insulated wire 1102 (i.e., the plane intersects the point that the arrow for reference character 1108 indicates and the corresponding point on the other side of each electrode 1105)).
Regarding claim 4, Bencini further teaches wherein the contoured opening is circular in shape (Fig 11a opening is circular in shape).
Regarding claim 11, Bencini further teaches wherein the insulated coating is configured to facilitate the reception of a localization signal by the conductive material (Fig 11a insulated wire 1102 is capable of facilitating the reception of a localization signal by the electrode 1105 (i.e., the insulative wire 1102 has an exposed region)) and to mitigate the reception of at least a portion of a far field signal by the conductive material (Fig 11a, insulative wire 1102 covers the majority of conductive material and thus is capable of mitigate the reception of a portion of a far field signal to the conductive material).
Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Lee (U.S. PGPub No. 2004/0162554).
Regarding claims 1 and 10, Lee teaches a partially-masked electrode comprising: a conductive material (Fig 1b-c electrode 10); and an insulated coating having an outer surface (insulating layer 12); wherein the insulated coating defines a contoured opening that exposes an area of the conductive material (windows 20); wherein the contoured opening has an upper perimeter at the outer surface of the insulated coating (Fig 1b, upper surface of insulating layer 12 of windows 20 define upper perimeter); and wherein the upper perimeter of the opening defines an imaginary boundary area that is offset above the exposed area of the conductive material (Fig 1b-d, upper perimeter of window 20 defines imaginary boundary above electrodes 10)); wherein the upper perimeter of the insulated coating is configured and arranged to be placed in contact with a tissue of interest, the tissue of interest being proximate a blood pool, the insulated coating configured to create a seal between the blood pool and the contoured opening so that no blood in the blood pool can contact the conductive material (Fig 1b, the windows 20 and corresponding insulating layer 12 are capable of being placed against a tissue to create a seal between the perimeter of the window and a proximate blood pool).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2, 12-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bencini.
Regarding claim 2, Bencini teaches the device of claim 1 as stated above.
Bencini fails to explicitly teach wherein the partially-masked electrode comprise a ring electrode.
However, alternative embodiments of Bencini teach ring electrodes (Figs 3-4 electrodes 112) and Bencini further discloses that various modifications can be made to the number of embodiments without departing from the spirit and scope of the invention (Col 17 lns 8-12). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first embodiment of Bencini in view of the second embodiment of Bencini to incorporate the partially masked electrode having a contoured opening as a ring electrode to arrive at the device of claim 2. Doing so would have been obvious to one of ordinary skill in the art to yield the predictable as disclosed by Bencini (Col 17 lns 8-12).
Regarding claim 12, Bencini teaches a catheter (see fig 1), comprising: an elongate, deformable shaft comprising a proximal end and a distal end (Fig 1 elongate member 109); and a distal tip assembly coupled to said distal end of said shaft (Figs 3-4 distal assembly 103), said distal tip assembly comprising a plurality of partially-masked electrodes disposed thereon (Fig 3 electrodes 112).
This embodiment of Bencini fails to teach wherein at least one of the plurality of partially-masked electrodes comprises a conductive material and an insulated coating having an outer surface, wherein the insulated coating defines a contoured opening that exposes an area of the conductive material; and wherein the contoured opening has an upper perimeter at the outer 
An alternative embodiment of Bencini teaches a plurality of partially-masked electrodes (Fig 11A electrodes 1105) wherein at least one of the plurality of partially-masked electrodes comprises a conductive material and an insulated coating having an outer surface (Fig 11a insulative wire 1102), wherein the insulated coating defines a contoured opening that exposes an area of the conductive material (Fig 11A contoured openings at 1108); and wherein the contoured opening has an upper perimeter at the outer surface of the insulated coating (Fig 11A exposed regions 1108 have upper perimeter defined by the outer surface of the insulated wire 1102 surround region 1108), and wherein the upper perimeter of the opening defines an imaginary boundary area that is offset above the exposed area of the conductive (Fig 11A and Col 13 lns 47-56, the upper perimeter of the insulation 1102 at exposed regions 1108 is offset above the exposed conductive material; the examiner interprets the imaginary boundary area is defined as a plane intersecting the offset upper perimeter of the insulated wire 1102 (i.e., the plane intersects the point that the arrow for reference character 1108 indicates and the corresponding point on the other side of each electrode 1105)).
Regarding claim 13, Bencini further teaches wherein at least one of the plurality of partially- masked electrodes comprises a ring electrode (Fig 3 ring electrodes 112). Bencini further discloses that various modifications can be made to the number of embodiments without departing from the spirit and scope of the invention (Col 17 lns 8-12). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiments of Bencini in view of one another to incorporate the partially masked electrode having a contoured opening as a ring electrode to arrive at the device of claim13. Doing so would have been obvious to one of ordinary skill in the art to yield the predictable as disclosed by Bencini (Col 17 lns 8-12).
Regarding claim 14, the Bencini combination teaches the device of claim 12 as stated above, Bencini further teaches wherein the distal tip assembly is a basket electrode assembly (Figs 3-4 splines A-D), the basket electrode assembly coupled to said distal end of said shaft (See Fig 1/3), the basket electrode assembly further includes a proximal end and a distal end (see Figs 3/4), and a first spline with the plurality of partially-masked electrodes disposed thereon (Fig 3-4 electrodes 112 on spline), the basket electrode assembly is configured to assume a compressed state and an expanded state (Figs 3-4, balloon works to expand and compress the splines).
Regarding claim 15, the combination of Bencini further teaches wherein the distal tip assembly comprises a high density electrode assembly (Fig 3-4 high density of electrodes 112).
Regarding claim 18, the combination of Bencini further teaches a flexible tip portion located adjacent to the distal end of the shaft (see figs 3-4), the flexible tip portion comprising a flexible framework (Figs 3-4, splines A, B, C, and D); and the plurality of partially-masked electrodes are disposed on the flexible framework and form a flexible array of partially-masked electrodes configured to conform to tissue (electrodes 112 are disposed on splines and configured to conform to tissue as shown in fig 4).
Regarding claim 19, the combination of Bencini further teaches wherein the distal tip assembly is a flexible tip portion including a flexible framework (Figs 3-4, splines A, B, C, and D), the plurality of partially-masked electrodes are disposed on the flexible framework and form a flexible array of partially-masked electrodes configured to conform to tissue (electrodes 112 are disposed on splines and configured to conform to tissue as shown in fig 4).
Regarding claim 20, the combination of Bencini further teaches wherein the insulated coating is configured to facilitate the reception of a localization signal by the conductive material (Fig 11a insulated wire 1102 is capable of facilitating the reception of a localization signal by the electrode 1105 (i.e., the insulative wire 1102 has an exposed region)) and to mitigate the reception of at least a portion of a far field signal by the conductive material (Fig 11a, insulative wire 1102 covers the majority of conductive material and thus is capable of mitigate the reception of a portion of a far field signal to the conductive material).
Claims 3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bencini in view of Woloszko (U.S. PGPub No. 2003/0212395).
Regarding claims 3 and 5-8, Bencini teaches the device of claim 4 as stated above.
Bencini is silent to the dimensions of the contoured opening.
However, in related prior art Woloszko teaches similar circular electrodes with diameters ranging from 2 mm to 0.05 mm and areas ranging from 0.0001 mm2 to 1 mm2 ([0127]). Therefore it would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to have modified the dimensions of the electrodes In re Aller, 105 USPQ 233.	
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bencini in view of Yang (U.S. PGPub No.2007/0299490).
Regarding claim 9, Bencini teaches the device of claim 1 as stated above.
Bencini is silent to the thickness of the insulated coating.
However, in related prior art, Yang teaches a similar insulative material including a thickness in the range of 1 nm to about 1 mm ([0024]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the insulated coating of Bencini in view of Yang to incorporate a thickness between 0.0003 to about 0.0006 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.	
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bencini in view of Lee.
Regarding claim 16, the Bencini combination teaches the device of claim 12 as stated above. Bencini further teaches wherein the upper perimeter of the insulated coating is configured and arranged to be placed in contact with a tissue of interest, the tissue of interest being proximate a blood pool, 
Bencini is silent to the precise structure of the contoured opening and thus fails to explicitly teach the insulated coating configured to create a seal between the blood pool and the contoured opening so that no blood in the blood pool can contact the conductive material.
Lee teaches a similar device wherein an insulative coating comprises a contoured opening to expose a conductive material (Fig 1B, insualtive coating 12, and contoured openings 20 with exposed conductive material at 16) wherein the insulated coating configured to create a seal between the blood pool and the contoured opening so that no blood in the blood pool can contact the conductive material (Fig 1b, the windows 20 and corresponding insulating layer 12 are capable of being placed against a tissue to create a seal between the perimeter of the window and a proximate blood pool). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contoured opening of Bencini in view of Lee to incorporate the contoured opening taught by Lee wherein the insulated coating is capable of creating a seal between the blood pool and the contoured opening to arrive at the device of claim 16. Doing so would be a simple substitution of one well-known electrode exposed through a contoured opening of insulation (Bencini Figs 11A) for another well-known electrode exposed through a contoured opening of insulation (Lee Fig 1b-d) to yield predictable results.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bencini in view of Swanson (U.S. PGPub No. 2001/0012918).
Regarding claim 17, the Bencini combination teaches the device of claim 12 as stated above.
Bencini fails to teach wherein at least one of the plurality of partially-masked electrodes comprises a flex printed electrode. 
However, in related prior art, Swanson teaches electrodes being flex printed electrodes ([0250]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode of Bencini in view of Swanson to incorporate a flex printed electrode to arrive at the device of claim 17. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known electrode for another well-known electrode to yield the predictable result of an electrode capable of sensing and/or delivering signals to and from tissue.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794